DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 8-9 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8-9 contain the phrase “is intended to be used . . .”, and claim 13 contain the phrase “is intended to convey . . .”. Said phrases DO NOT in any way further limit the claimed subject matter of these claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-155893 A.
JP 2010-155893 A discloses powder coating material, an epoxy resin powder coating material for an electronic component satisfying both short-time 5curing and heat cycle resistance. The epoxy resin powder coating material for an electronic component contains an epoxy resin composition that contains (A) an epoxy resin, (B) a curing agent, and (C) an inorganic filler. The component (B) is an acid-terminal polyester having an acid10 value of 40 to 80 mgKOH/g and a softening point of 100o C to 130o C, and the proportion thereof is such that the number of carboxyl groups is 0.7 to 1.2 per epoxy group of the component (A). The amount of the component (C) is 35 to 60 parts by mass relative to 100 parts by mass in total of the15 component (A), the component (B), and the component (C). 
The inorganic filler material can be selected to be a metal hydroxide, such as aluminum hydroxide, and has a mean particle diameter of 0.1-40 microns, see paragraph [0021].
JP 2010-155893 A discloses the further and the preferably inclusion of phosphoric ester type flame retardants, see paragraph [0024]. 
JP 2010-155893 A discloses that when the powder coating is used to coat electronic components, the film thickness can be set to fall within 0.5-0.7 mm, which reads directly on applicant’s claimed film thickness of at least 50 microns as set forth in dependent claim 6.
Example 2, paragraph [0038], teaches making a powdered composition comprising: 90 parts by mass of an epoxy resin, 110 parts by mass of silica, 150 parts by mass of aluminium hydroxide and 20 parts by mass of SPS-100 phosphorous series flame retardant. The examiner calculated mass percent of aluminum hydroxide to the epoxy resin component is [(150/90) * 100] = 166% which falls directly within applicant’s claimed limitation of wherein the inorganic particulate substance being present in an amount of 80 to 200 parts by mass relative to 100 parts by mass of the main material resin as set forth in independent claim 1. The examiner calculated mass percent of phosphorous series flame retardant to the epoxy resin component is [(20/90) * 100] =  22.22%, which falls directly within applicant’s claimed limitation of wherein the phosphorous flame retarder is present in an amount of 5 to 50 parts by mass relative to 100 parts by mass of the main material resin as set forth in dependent claim 3. The examiner calculated mass ratio of the phosphorous series flame retardant to the aluminum hydroxide is (20/150) = 0.22 which falls directly within applicant’s claimed mass ratio of 5/95 to 25/75 as set forth in dependent claim 4. 
JP 2010-155893 A Example 2 “differs” from applicant’s claimed powder coating material of independent claim 1 only in that it is unclear what the average particle size of the aluminum hydroxide used was. 
It would have been obvious to one having ordinary skill in the art to use JP 2010-155893 A disclosure of paragraph [0021] of wherein it is disclosed that the inorganic filler material, such as aluminum hydroxide, has a mean particle diameter of 0.1-40 microns, as sufficient motivation to actually use aluminum hydroxide particles that fall within applicant’s claimed average particle size of 0.01 to 9 microns since applicant’s claimed size ranges overlaps JP 2010-155893 A size range. 

Allowable Subject Matter
Claims 10-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 10-12 and 14 (also claim 13) are free of any prior-art rejections because neither JP 2010-155893 A nor JP 20120255139 A teach or suggest a pipe wherein their disclosed flame retardant epoxy resin powder compositions form a layer on the inside of a pipe. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764